          Case 2:19-cv-01197-JCM-BNW Document 97 Filed 05/25/21 Page 1 of 6



 1 DICKINSON WRIGHT PLLC
   MICHAEL N. FEDER (Nevada Bar No. 7332)
 2 Email: mfeder@dickinson-wright.com
   3883 Howard Hughes Parkway, Suite 800
 3 Las Vegas, Nevada 89169
   Tel: (702) 550-4400
 4 Fax: (844) 670-6009

 5 MINTZ & GOLD, LLP
   PETER GUIRGUIS (Admitted Pro Hac Vice)
 6 Email: guirguis@mintzandgold.com
   SCOTT KLEIN (Admitted Pro Hac Vice)
 7 Email: klein@mintzandgold.com
   600 Third Avenue
 8 New York, NY 10016
   Tel: (212) 696-4848
 9 Fax: (212) 696-1231

10 Attorneys for Venetian Casino Resort, LLC and
   Interfact Group-Nevada, Inc.
11
                              UNITED STATES DISTRICT COURT
12
                                    DISTRICT OF NEVADA
13
    VENETIAN CASINO RESORT, LLC, a               Case No. 2:19-cv-01197-JCM-DJA
14 Nevada limited liability company,

15               Plaintiff,                      STIPULATION AND [PROPOSED]
                                                 ORDER FOR AN EXTENSION OF
16   v.                                        TIME FOR VCR AND INTERFACE TO
17                                                RESPOND TO GCS’S AMENDED
     ENWAVE LAS VEGAS LLC, a Delaware
     limited liability company,                        COUNTERCLAIM
18
                Defendant.
19

20

21
                                                       [FOURTH REQUEST]
22   ENWAVE LAS VEGAS LLC, a Delaware
     limited liability company,
23
              Counterclaimant,
24
     v.
25
     VENETIAN CASINO RESORT, LLC, a
26   Nevada limited liability company, and
     INTERFACE GROUP-NEVADA, INC., a
27   Nevada corporation,

28           Counterdefendants.

                                              1
              Case 2:19-cv-01197-JCM-BNW Document 97 Filed 05/25/21 Page 2 of 6



 1
         GRAND CANAL SHOPS II, LLC, a
 2       Delaware limited liability company,
 3                    Counterclaimant,
 4       v.
 5       VENETIAN CASINO RESORT, LLC, a
         Nevada limited liability company
 6
                      Counterdefendant. 1
 7

 8             Plaintiff/Counterdefendant VENETIAN CASINO RESORT, LLC, (“VCR”) and
 9 Counterdefendant INTERFACE GROUP-NEVADA, INC. (“Interface,” collectively with VCR,

10 “Venetian Parties”), by and through their counsel of record the law firms of Dickinson Wright

11 PLLC and Mintz & Gold, LLP, Defendant/Counterclaimant ENWAVE LAS VEGAS LLC

12 (“Enwave”), by and through its counsel of record the law firms of Brownstein Hyatt Farber

13 Schreck, LLP and Baker Donelson Bearman Caldwell & Berkowitz, PC, and Intervenor GRAND

14 CANAL SHOPS II, LLC (“GCS”), by and through its counsel of record the law firms of King &

15 Spalding LLP and Santoro Whitmire, hereby stipulate and agree, subject to this Court’s approval,

16 pursuant to Local Rule 7-1 and Local Rule IA 6-1 to extend the deadline for the Venetian Parties

17 to file a response to GCS’s Amended Counterclaim (current deadline is May 18, 2021), as

18 follows:

19             1.     On January 11, 2021, GCS filed its Counterclaim against Enwave (ECF No. 68);
20             2.     On January 26, 2021, the Court approved the Parties’ Stipulated Discovery Plan
21 and Scheduling Order, providing for Enwave to respond and produce documents in response to

22 the Venetian Parties’ discovery requests by February 19, 2021 (ECF No. 72);

23             3.     On February 1, 2021, the Parties filed a Stipulation and Proposed order for
24 Extension of time for Enwave to respond to GCS’s Counterclaim (ECF No. 74) (“First

25 Stipulation”);

26             4.     On February 1, 2021, the Venetian Parties filed a Motion to Strike GCS’s
27

28   1
         The Venetian Parties object to the caption as incorrectly listing VCR as the Counter Defendant.
                                                       2
          Case 2:19-cv-01197-JCM-BNW Document 97 Filed 05/25/21 Page 3 of 6



 1 Counterclaim and to Revoke GCS’s Intervenor Status (ECF No. 75);

 2         5.      The Court approved the First Stipulation, providing Enwave until February 11,
 3 2021, to respond to GCS’s Counterclaim (ECF No. 76);

 4         6.      On February 10, 2021, GCS filed its Amended Counterclaim (ECF No. 77);
 5         7.      On February 16, 2021, GCS filed its Response to the Venetian Parties’ Motion to
 6 Strike (ECF No. 78);

 7         8.      Enwave then requested additional time to respond and produce documents in
 8 response to the Venetian Parties’ Rule 34 discovery requests and the Venetian Parties, as a

 9 professional courtesy, agreed to the same, contingent upon GCS agreeing to an extension of the

10 deadline for the Venetian Parties to file the Reply in support of the Motion to Strike and the

11 deadline to file any new motion to strike with respect to GCS’s Amended Counterclaim, to

12 which GCS agreed;

13         9.      On February 23, 2021, the parties filed a stipulation and proposed order to extend
14 (a) the deadline for Enwave to respond and produce documents in response to the Venetian

15 Parties’ Rule 34 discovery requests, and to respond to GCS’s Amended Counterclaim, to March

16 22, 2021; (b) the deadline for the Venetian Parties to file a response to GCS’s Amended

17 Counterclaim to April 13, 2021; and (c) the deadline for the Venetian Parties to file a Reply in

18 support of the Motion to Strike GCS’s Counterclaim to April 13, 2021. (ECF No. 79);

19         10.     On February 25, 2021, the Honorable Magistrate Judge Brenda Weksler approved
20 the parties’ February 23, 2021 stipulation (the “Stipulated Order”). (ECF No. 80.) To give the

21 Venetian Parties the opportunity to review Enwave’s document production prior to further

22 briefing, the Stipulated Order provided for (a) Enwave to respond and produce documents in

23 response to the Venetian Parties’ Rule 34 discovery requests, and to respond to GCS’s Amended

24 Counterclaim, by March 22, 2021; (b) for the Venetian Parties to file any motion to strike GCS’s

25 Amended Counterclaim by April 13, 2021; and (c) for the Venetian Parties to file a Reply Brief

26 in support of its Motion to Strike by April 13, 2021;

27         11.     On March 22, 2021, Enwave filed its Answer to GCS’s Amended Counterclaim
28

                                                    3
          Case 2:19-cv-01197-JCM-BNW Document 97 Filed 05/25/21 Page 4 of 6



 1 (ECF No. 83);

 2          12.    On March 22, 2021, Enwave also served responses and made a document
 3 production in response to the Venetian Parties’ discovery requests;

 4          13.    On March 23, 2021, a dispute arose regarding the sufficiency of the production,
 5 which the parties believe can be resolved with additional time for Enwave to serve a supplmental

 6 production rather than involving the Court at this juncture;

 7          14.    On April 13, 2021, the parties agreed to an extension of the deadline for Enwave
 8 to supplement its response to the Venetian Parties’ Rule 34 discovery requests to April 27, 2021.

 9 The parties also agreed to extend the Venetian Parties’ deadline to file any motion to strike

10 GCS’s Amended Counterclaim (ECF No. 77) and extending the Venetian Parties’ deadline to file

11 a Reply Brief in support of its Motion to Strike to May 18, 2021 (ECF No. 84);

12          15.    On May 10, 2021, the Honorable Magistrate Judge Brenda Weksler approved the
13 parties’ stipulation extending the time for: (a) Enwave to supplement its discovery responses by

14 April 27, 2021 (ECF No. 92), (b) the Venetian Parties to file its reply brief in support of its

15 Motion to Strike GCS’s Counterclaim and Motion to Revoke GCS’s status as Intervenor by May

16 18, 20 (ECF No. 93), and (c) the Venetian Parties to file any motion to strike GCS’s Amended

17 Counterclaim by May 18, 2021 (ECF No. 90);

18          16.    On May 12, 2021, the Venetian Parties requested from GCS an additional
19 extension of time in which to: (a) a file their reply brief in support of its Motion to Strike GCS’s

20 Counterclaim and Motion to Revoke GCS’s status as Intervenor, and (b) file any motion to strike

21 GCS’s Amended Counterclaim;

22          17.    As a professional courtesy, GCS agreed that the Venetian Parties could have an
23 additional seven (7) days in which to: (a) a file their reply brief in support of its Motion to Strike

24 GCS’s Counterclaim and Motion to Revoke GCS’s status as Intervenor, and (b) file any motion

25 to strike GCS’s Amended Counterclaim. That extension would bring the deadline for both filings

26 to May 25, 2021;

27          18.    Accordingly, the Venetian Parties and GCS hereby stipulate, subject to the
28

                                                      4
          Case 2:19-cv-01197-JCM-BNW Document 97 Filed 05/25/21 Page 5 of 6



 1 Court’s approval, that the Venetian Parties shall file any motion to strike GCS’s Amended

 2 Counterclaim by June 14, 2021. This is the fourth request to extend the foregoing deadlines, and

 3 all parties submit that good cause exists for these extensions and that they are not intended for

 4 purposes of delay.

 5

 6
     DATED this 25th day of May, 2021.                   DATED this 25th day of May, 2021.
 7
     DICKINSON WRIGHT PLLC                               SANTORO WHITMIRE
 8

 9   _/s/: Michael N. Feder_________________             _/s/: Lawrence Slovensky_______________
     MICHAEL N. FEDER, ESQ. (NBN 7332)                   JAMES E. WHITMIRE, ESQ. (6533)
10   3883 Howard Hughes Parkway, Suite 800               10100 W. Charleston Blvd., Suite 250
     Las Vegas, Nevada 89169                             Las Vegas, Nevada 89135
11
     PETER GUIRGUIS, ESQ. (Pro Hac Vice)                 LAWRENCE SLOVENSKY, ESQ.
12   SCOTT KLEIN, ESQ. (Pro Hac Vice)                    (Pro Hac Vice)
     MINTZ & GOLD, LLP                                   KING & SPALDING LLP
13   600 Third Avenue                                    1180 Peachtree St. NE
     New York, NY 10016                                  Atlanta, GA, 30309
14
     Attorneys for Plaintiff-Counterdefendant            Attorneys for Intervenor-
15   Venetian Casino Resort, LLC and                     Defendant/Counterclaimant Grand Canal
     Counterdefendant Interface Group-Nevada,            Shops II, LLC
16   Inc.
17   DATED this 25th day of May, 2021.
18
     BROWNSTEIN HYATT FARBER
19   SCHRECK, LLP

20   _/s/: Matthew A. Woolf________________
      ADAM K. BULT, ESQ. (NBN 9332)
21    EMILY A. ELLIS, ESQ. (NBN 11956)
      100 North City Parkway, Suite 1600
22    Las Vegas, NV 89106-4614

23    MATTHEW A. WOOLF, ESQ.
      (Pro Hac Vice)
24    BAKER DONELSON BEARMAN
      CALDWELL & BERKOWITZ PC
25    201 St. Charles Avenue, Suite 3600
      New Orleans, LA 70170
26                                            Order
      Attorneys for Defendant-Counterclaimant
27   Enwave Las Vegas LLC          IT IS SO ORDERED
                                     DATED: 6:36 pm, May 27, 2021
28

                                                     5
                                     BRENDA WEKSLER
                                     UNITED STATES MAGISTRATE JUDGE
